  Case 20-20111      Doc 18     Filed 01/18/21 Entered 01/18/21 20:47:24          Desc Main
                                  Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                       )
FRANK VISCONTI,                              )      Case No. 20-20111
Debtor.                                      )      Chapter 7

                           REQUEST FOR SERVICE OF NOTICE

TO:    Chapter 7 Trustee                                  Office of the U.S. Trustee
       Ilene F. Goldstein                                 Patrick S. Layng
       Law Offices of Ilene F. Goldstein                  USTPRegion11.ES.ECF@usdoj.gov
       lfgcourt@aol.com

       David M. Siegel                                    Cari A. Kauffman
       David M. Siegel & Associates                       Sorman & Frankel, Ltd.
       davidsiegelbk@gmail.com                            ckauffman@sormanfrankel.com

       William F. McCormick
       Tennessee Attorney General’s Office
       bill.mccormick@ag.tn.gov

        Pursuant to Rule 2002(g), Creditor, Business Solutions Group, LLC, hereby requests that
all notices, pleadings, and other documents filed in this case be served upon said creditor as
follows:

                      Business Solutions Group, LLC
                      c/o Colleen G. Thomas
                      Thomas Law Office
                      Collections@CGTLaw.com




                                             By:    /s/ Colleen G. Thomas,
                                                    Attorney for Creditor,
                                                    Business Solutions Group, LLC




                                           Page 1 of 2
  Case 20-20111      Doc 18     Filed 01/18/21 Entered 01/18/21 20:47:24          Desc Main
                                  Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she delivered this Request for Notice to the above-
named persons and firms by electronic mailing on January 18, 2021.


                                            /s/ Colleen G. Thomas




Colleen G. Thomas/06226227
Thomas Law Office
30 North Western Avenue
Carpentersville, IL 60110
(847) 426-7990
Collections@CGTLaw.com




                                          Page 2 of 2
